November 1, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            MARATHON PETROLEUM COMPANY LP, Appellant

NO. 14-16-00634-CV                          V.

                CHERRY MOVING COMPANY, INC., Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 15, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Marathon Petroleum Company LP.
      We further order this decision certified below for observance.